Exhibit 10.1

 

LOGO [g883039g0219021007637.jpg]

February 19, 2020

Pacific Oak Capital Advisors LLC

11150 Santa Monica Blvd., Suite 400

Los Angeles, CA 90025

 

Re:

Pacific Oak Strategic Opportunity REIT II, Inc. – Advisory Agreement

Ladies and Gentlemen:

This letter agreement sets forth certain agreements and understandings that each
of Pacific Oak Capital Advisors, LLC (the “Advisor”) and Pacific Oak Strategic
Opportunity REIT II, Inc. (the “Company”) has agreed to undertake in connection
with the Company’s proposed business combination with Pacific Oak Strategic
Opportunity REIT, Inc. (the “Merger”) pursuant to the Agreement and Plan of
Merger among them and certain affiliated entities dated as of the date hereof
(the “Merger Agreement”). Capitalized terms used but not defined herein shall
have the respective meanings given to such terms in the Advisory Agreement
between the Company and the Advisor, dated November 1, 2019 (the “Advisory
Agreement”).

1. Disposition Fees.

(a) The Advisor hereby waives any claim for a Disposition Fee in connection with
the proposed Merger.

(b) In the event the Company completes a Sale, including by means of a merger or
other business combination, in connection with a Superior Proposal, the Advisor
shall be entitled to a Disposition Fee, the amount of which shall be calculated
as set forth in Section 8.03 of the Advisory Agreement.

2. Termination. The Advisor and the Company hereby terminate the Advisory
Agreement, effective upon consummation of the Merger.

3. Successors and Assigns. No party shall assign (voluntarily, by operation of
law or otherwise) this letter agreement or any right, interest or benefit under
this letter agreement without the prior written consent of each other party.
Subject to the foregoing, this letter agreement shall be fully binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns.



--------------------------------------------------------------------------------

4. Invalid Provision. The invalidity or unenforceability of any provision of
this letter agreement shall not affect the other provisions hereof, and this
letter agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

5. Applicable Law. This letter agreement and any disputes relative to the
interpretation or enforcement hereto shall be governed by and construed under
the internal laws, as opposed to the conflicts of laws provisions, of the State
of Delaware.

6. Waiver. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS LETTER AGREEMENT. The parties
hereto each hereby irrevocably submits to the exclusive jurisdiction of the
courts of the State of California and the Federal courts of the United States of
America located in Los Angeles, California, in respect of the interpretation and
enforcement of the terms of this letter agreement, and in respect of the
transactions contemplated hereby, and each hereby waives, and agrees not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this letter agreement may not be
enforced in or by such courts, and the parties hereto each hereby irrevocably
agrees that all claims with respect to such action or proceeding shall be heard
and determined in such a California State or Federal court.

7. Attorneys’ Fees. If a dispute arises concerning the performance, meaning or
interpretation of any provision of this letter agreement or any document
executed in connection with this letter agreement, then the prevailing party in
such dispute shall be awarded any and all costs and expenses incurred by the
prevailing party in enforcing, defending or establishing its rights hereunder or
thereunder, including, without limitation, court costs and attorneys and expert
witness fees. In addition to the foregoing award of costs and fees, the
prevailing also shall be entitled to recover its attorneys’ fees incurred in any
post-judgment proceedings to collect or enforce any judgment.

8. Entire Agreement. This letter agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This letter agreement may not be
amended or supplemented other than by an agreement in writing signed by the
parties hereto.

9. Nonwaiver. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this letter agreement or to
exercise any right under this letter agreement shall not be construed as a
waiver or relinquishment to any extent of such party’s right to assert or rely
upon any such provision or right in that or any other instance; rather, such
provision or right shall be and remain in full force and effect.

10. Counterparts. This letter agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this letter agreement.

 

2



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please sign and return the enclosed copy of this letter agreement.

 

Very truly yours, PACIFIC OAK STRATEGIC OPPORTUNITY REIT II, INC. By:   /s/
Peter Mc Millan III   Name: Peter McMillan III   Title: President

 

Acknowledged and Agreed to as of the date first written above: PACIFIC OAK
CAPITAL ADVISORS, LLC        By:   Pacific Oak Holding Group, LLC, sole Member  
    By:   /s/ Peter McMillan III     Peter McMillan III, Member       By:   /s/
Keith D. Hall     Keith D. Hall, Member

 

3